Citation Nr: 0525131	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In March 2005, the veteran, sitting at the RO, 
testified via video conference at a hearing before the 
undersigned, sitting at the Board's central office in 
Washington, D.C.

The Board notes that the veteran's initial claim for service 
connection for PTSD was denied by the RO in an unappealed 
rating decision dated in July 1999.  Thereafter, in its July 
2002 rating decision, the RO considered the claim for service 
connection for PTSD to be reopened.  The Board concurs with 
this decision by the RO, as review of the evidence submitted 
since the July 1999 rating decision does reveal sufficient 
new and material evidence to reopen the veteran's claim, in 
the form of VA clinical records reflecting diagnoses of PTSD 
that were not of record at the time of the July 1999 rating 
decision.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As such, the adjudication below will be based on 
a de novo review of all the evidence of record, as was 
conducted by the RO, in order to ensure due process to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   

Finally, the record reflects that the veteran is service-
connected for duodenal ulcer and ventral hernia disabilities, 
each evaluated as 20 percent disabling, with a combined 
evaluation of 40 percent.  In a March 2004 signed statement, 
he requested to appear before a "traveling board with 
records to my appeal concerning disability upgrade from 40 
percent" and stated that his "disabilities have gotten 
worse."  While it is not entirely clear, it may be that, by 
his statement, the veteran seeks to raise a claim for 
increased ratings for his service-connected ventral hernia 
and ulcer disabilities.  The matter is, thus, referred to the 
RO for further clarification and appropriate consideration.



FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
at least one VA physician has related the diagnosis to his 
claimed in-service stressful event.

2. The veteran's claimed in-service stressor is not related 
to combat.

3. The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

4. The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Veterans Claims 
(CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)). Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In multiple letters mailed to various addresses supplied by 
the veteran, the RO has informed the veteran of the evidence 
he needed to submit to support his claim for service 
connection for PTSD, to include specific information 
concerning the dates and locations of the stressor or 
stressors that he felt had resulted in PTSD.  In addition, 
the RO issued a detailed November 2002 statement of the case 
(SOC) in which the veteran and his representative were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the November 2002 SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for PTSD.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Additionally, as noted below, it appears that some of the 
veteran's service personnel records may have been destroyed 
in a fire.  The Board wishes to make it clear that it 
understands the CAVC has held that, in cases where records 
once in the hands of the Government are missing, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.

The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after, as in the instant 
case, a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current legal criteria.  See, e.g., 
VAOPGCPREC 7-2003.  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

In oral and written statements in support of his claim, the 
veteran contends that service connection for PTSD is 
warranted based on a stressful event he suffered during 
service, when an alleged boiler exploded in the late summer 
or fall of 1954.  The veteran asserts that he was assigned to 
an engineering battalion (the 366th Engineer Battalion), his 
military occupational specialty (MOS) in service was that of 
a photographer, and that he was thus "totally unfamiliar 
with stationary boiler operations."  (March 1, 2005, Hearing 
Transcript, Page 3).  Nevertheless, he asserts that at the 
time of the incident in question, his battalion commander 
ordered him to keep the boiler running, despite the fact that 
the ground surrounding the boiler was "saturated" with 
diesel fuel.  Id.  According to the veteran, a fire resulted 
and the boiler exploded, and he was thereafter court-
martialed and reduced in rank as a result of this incident.  
The veteran testified that, to his knowledge, no one else was 
injured during the boiler accident.  In his written summaries 
of the event provided to the RO, the veteran did not provide 
the complete names of any person who may be been affected by 
or witnessed this event.  

The veteran's Report of Transfer or Discharge (DD Form 214) 
confirms that his MOS was that of a photographer, but this 
document does not reveal that the veteran was in receipt of 
any awards or decorations indicative of combat.  
Unfortunately, the veteran's personnel file was evidently 
destroyed in a fire, and is unavailable for review.  However, 
the service medical records appear to be complete and do not 
reflect any evidence of treatment for burns or other injuries 
sustained in the alleged boiler accident.  

Moreover, in a July 2002 response to the RO's request for 
official service department information to confirm the 
alleged stressor, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) provided a historical report for 
the period from July 1, 1954, to December 31, 1954, from the 
417th Engineer Aviation Brigade, the higher headquarters of 
the 366th Engineering Aviation Battalion.  This report, 
covering the time during which the alleged boiler explosion 
occurred, did not document the existence of the alleged 
incident.   

As indicated in the Introduction to this decision, the record 
does contain reports from VA mental health professionals that 
reflect a diagnosis of PTSD.  In particular, a VA 
psychiatrist submitted a statement in December 2000 
indicating that the veteran was his patient for the past six 
months, and that he treated the veteran for PTSD "due to his 
witnessing a boiler explosion involving the loss of life 
while service in Korea."    

However, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports, including the December 2000 record, reflect that the 
examiners have indicated that the veteran's current diagnosed 
psychiatric disorders, particularly PTSD, were due his 
description of witnessing a boiler explosion that involved 
the loss of life in Korea.  Clearly, those treating 
psychiatric physicians did not undertake review of the 
veteran's service records, but based their premises of 
alleged stressful event in Korea solely upon the veteran's 
statements to them.  The filtering of the veteran's account 
of his military service through his physician does not 
transform the veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the CAVC has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that, in 1954, he 
witnessed a boiler explosion involving the loss of life in 
Korea.  Thus, although the foundation for the diagnosis of 
PTSD in this case was the veteran's account of his witnessing 
a boiler explosion, we must conclude that the claimed 
stressor has not been satisfactorily established as having 
occurred.  The veteran may very well consider events that 
occurred in conjunction with his alleged witnessing of the 
1954 boiler explosion in service to be stressful, but he has 
failed to provide even one factual detail of the alleged 
events on which to base his claim, other than a specific 
description of an alleged 1954 boiler explosion incident.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  With all 
due respect to the veteran, we find that his oral and written 
statements in support of his claim are, thus, 
unsubstantiated, and are of little evidentiary weight.  
Having so concluded, the Board finds that the preponderance 
of the credible evidence is against the claim, and that 
neither a VA psychiatric examination nor further 
interpretation by a clinician of the in-service 
symptoms/behavior is necessary.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown; see 


also Patton v. West, 12 Vet. App. 272, 280 (1999).  Since 
objective and competent evidence of record preponderates 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (old and new 
versions); Gilbert v. Derwinski, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


